NO. 07-03-0446-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  NOVEMBER 7, 2003

                          ______________________________


             CAMIL KREIT, M.D. AND SAMIR KREIT, M.D., APPELLANTS

                                            V.

                         CHARLOTTE FOREMAN, APPELLEE


                        _________________________________

             FROM THE 253RD DISTRICT COURT OF LIBERTY COUNTY;

                 NO. 56,121; HONORABLE CHAP B. CAIN, III, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Pursuant to appellants’ Unopposed Motion to Dismiss for Want of Jurisdiction based

on the trial court’s order vacating the final judgment from which this appeal was perfected,

the appeal is dismissed for want of jurisdiction.
       Without passing on the merits of the case, the appellant’s unopposed motion for

dismissal is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.1. All costs

having been paid, no order pertaining to the costs is made. Having dismissed the appeal

at the appellant’s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                                        Phil Johnson
                                                        Chief Justice




                                             2